Citation Nr: 1109992	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-33 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to a service-connected disorder.

2.  Entitlement to an increased evaluation in excess of 30 percent for posttraumatic stress disorder.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

The issues of entitlement to an increased evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The medical evidence of record shows that the Veteran's currently diagnosed heart is related to his service-connected PTSD.


CONCLUSION OF LAW

A heart disorder is the result of or proximately due to the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  The Board is taking action favorable to the Veteran by granting the full benefit sought on appeal with respect to the issue decided herein.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any complaints, treatments, or diagnoses of a heart disorder.  His September 1968 separation examination report noted no heart abnormalities.

A March 1997 private treatment stated that the Veteran was seen for cardiac evaluation.  The impression was "tachycardia probably secondary to a combination of nicotine and caffeine."

An April 2000 private medical record noted an impression of pericarditis with no clinical evidence of acute tamponade.  A June 2000 private treatment record noted an impression of a negative exercise test for ischemia by electrocardiogram (ECG) criteria, with good exercise tolerance.  In a September 2000 private treatment report, the Veteran reported occasional chest discomfort, but his cardiac examination was normal.

In a June 2002 VA treatment report, the Veteran reported that he woke up at night with his heart racing, sweaty, and afraid to move about thinking that he was having a heart attack.  The assessment was heart problems.

In an April 2003 VA treatment record, the Veteran reported that he was hospitalized for pericarditis in April 2000.  He also reported that he was hospitalized overnight for chest pain several times.

A July 2003 private treatment report noted a history of atrial arrhythmias, controlled with Betapace.  The impression was neck and left arm pain suspicious of angina.

An August 2003 private treatment record noted an impression of an equivocal exercise test for ischemia by ECG criteria.  A Cardiolite imaging revealed abnormal gated Cardiolite myocardial perfusion study suggesting nonischemic global left ventricular dysfunction, but no evidence of ischemia up to 88 percent of predicted maximal heart rate.

In a February 2004 private treatment report, the Veteran reported occasional sharp stabbing pain just under his left breast.  The Veteran's private cardiologist, J.H., M.D., opined that "it certainly doesn't sound like angina and it is not effort related."  The impression was atrial arrhythmia under control.

In a November 2004 private treatment report, the Veteran reported continuing to have breakthrough arrhythmias.  He stated that he made a trip to the emergency room but was sent home when no arrhythmia was found.  In May 2005, Dr. H. stated that the Veteran was seen with a complaint of very atypical chest discomfort occurring at rest and lasting a few minutes.

A June 2005 private treatment record noted an impression of a normal treadmill exercise test negative for ischemia by ECG criteria and normal exercise tolerance for age.

A June 2005 VA treatment report noted the Veteran's prior medical history of cardiac arrhythmias, for which the Veteran was taking Sotalol.  It was noted that the Veteran's heart rhythm was normal.

Private treatment records dated in December 2005 reflect that the Veteran underwent left heart catheterization.  The Veteran complained of chest discomfort with nausea.  Dr. H. stated that the Veteran had a normal Cardiolite and negative gastrointestinal workup.  It was also noted that the Veteran had a history of atrial fibrillation and was taking Sotalol.  The diagnoses were atypical chest pain and a history of paroxysmal atrial fibrillation.  

Private treatment records, dated from June 2006 to December 2007, indicate a history of atrial arrhythmias, normal coronary arteries, and PTSD.

A March 2007 VA treatment report stated that the Veteran had no cardiovascular complaints.  His heart was not enlarged; rhythm was regular and normal in rate; and no murmur was heard.  The impression was cardiac arrhythmias.

In December 2007, with regard to the Veteran's atrial arrhythmias and atypical chest pain, Dr. H. stated

We found no cardiovascular or GI [(gastrointestinal)] origin as the cause of this chest pain.  [The Veteran] does have a history of post traumatic stress disorder and this could contribute to some of the atrial arrhythmias and chest wall pain as well.

A March 2008 VA treatment record stated that the Veteran's heart rhythm was regular and normal in rate.  The impression was arrhythmia.

In March 2008, the Veteran was afforded a VA examination.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported the onset of atypical chest pain was in the mid 1970s.  He relayed that he was visiting the emergency room frequently thinking he was having heart attacks, at which times the diagnoses were panic attacks.  It was noted that his PTSD was diagnosed in 2001.  The examiner also noted the Veteran's history of pericarditis, multiple cardiac catheterizations, and atrial arrhythmia.  The Veteran reported that he had chest pain every day and it felt like a pinching type pain in the left of the chest.  He also reported palpitations most days or racing heart.  The impressions were history of atrial arrhythmias, palpitations, normal coronary arteries, and PTSD.  

In September 2008, a medical opinion was requested from the March 2008 VA examiner as to the relationship of PTSD to the Veteran's diagnosed heart condition.  The examiner stated that "although there is unsupported evidence of possible connection, there is no definitive evidence that PTSD has [or] can cause heart disease."  Based on the lack of definitive evidence of a relationship in the Veteran's claims file, the examiner opined that the Veteran's heart diagnoses were not associated with his PTSD.

In a September 2008 VA treatment report, the Veteran reported continuing and increasing panic attacks.  He reported that occasionally skipped heart beats changed to palpitations.  The assessments were anxiety disorder, fear of death from cardiac arrhythmias provoking PTSD symptoms, and PTSD.

In a June 2010 letter, Dr. H. stated that the Veteran had a history of palpitations, which had been treated with Sotalol.  He further stated "[w]e do feel that his posttraumatic stress disorder can contribute to exacerbations of his palpitations."

In a December 2010 VA treatment report, the Veteran questioned as to the effects of his PTSD on his cardiac condition.  The VA resident physician stated that although it was theoretically reasonable, he was unaware of a direct causal relation as indicated by a replicated scientific study.  However, in an addendum, the VA Chief Medical Officer stated that the Veteran added a history that he had arrhythmias.  This VA physician indicated discussed the effects of adrenaline from panic of PTSD that would impact the cardiovascular system over time.  The physician stated

Consequently, it is my professional opinion that [the Veteran]'s heart disease, including arrhythmia, has been adversely affected or actually caused by his PTSD.

Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran's currently diagnosed heart disorder is related to his service-connected PTSD.  There is a currently diagnosed heart disorder, to include atrial arrhythmias.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Furthermore, the Board finds that the December 2010 VA physician's medical opinion relates the Veteran's current heart disorder to his service-connected PTSD.  The December 2010 VA physician concluded that the Veteran's heart disease, to include arrhythmia, had been adversely affected or actually caused by his PTSD.  In reaching this opinion, the VA physician stated that adrenaline effects from panic of PTSD would impact the cardiovascular system over time.  The Board finds that this opinion was well-reasoned and supported by other medical evidence of record.  Specifically, the Veteran's private cardiologist, Dr. J.H, repeatedly expressed an opinion that the Veteran's PTSD could contribute to his heart disorder, to include atrial arrhythmias, chest pain, and palpitations.

The Board also considered the March 2008 VA examiner's opinion.  The March 2008 VA examiner opined that the Veteran's currently diagnosed heart disorders were not associated with his PTSD based on the lack of definitive evidence that PTSD can cause heart disease in general.  However, the VA examiner did not rule out the possible connection of PTSD to the Veteran's heart condition.

The record includes differing conclusions from medical professionals as to the etiology of the Veteran's current heart disorder.  As such, the Board finds that the evidence of record is at least in equipoise with regard to whether the Veteran's current heart disorder is related to his service-connected PTSD.  Therefore, with application of the benefit of the doubt doctrine, service connection for a heart disorder as secondary to a service-connected disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a heart disorder as secondary to service-connected PTSD is granted.


REMAND

At an April 2008 VA examination, the Veteran indicated that he was denied Social Security Administration (SSA) disability benefits.  When VA is on notice that there are SSA records, it must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  There is no indication in the record that the RO has requested the Veteran's records from SSA.  Accordingly, these records must be obtained and associated with the claims file before the Board can proceed with this appeal.

In addition, the Veteran last underwent a VA examination in April 2008 in conjunction with his claim for an increased evaluation for his service-connected PTSD.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 

(1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  At his May 2010 hearing before the Board, the Veteran and his wife testified that the Veteran had virtually no social life and that he preferred stay home by himself all the time.  He also reported that he had difficulty interacting with others, to include family members, because of his intolerance to noise and irritability.  Furthermore, he reported very frequent panic attacks occurring almost every day, memory loss, sleep problems, and suicidal ideation.  The Veteran and his wife stated that the Veteran's PTSD symptoms have worsened in the previous two years.  The Board finds that the foregoing testimony suggests a worsening of PTSD since the April 2008 VA examination.  The Veteran is entitled to a new VA examination where there is evidence, including his statements, that his service-connected PTSD has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected PTSD.  38 C.F.R. §§ 3.326, 3.327 (2010).

Finally, during the April 2008 VA examination, the Veteran reported that he last worked full time in 2000.  He stated that he used to work as a welder for 20 years, but he could no longer function in his job because of mental and physical problems.  Specifically, he stated that he left work because of panic attacks.  As such, the issue of entitlement to a TDIU is part and parcel of the determination of the evaluation for the Veteran's PTSD and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  Accordingly, the issue of TDIU must be remanded to the 

RO.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review).  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU.

2.  The RO must send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO. 

3.  The RO must contact SSA for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with the Veteran's claim for SSA disability benefits.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for PTSD.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All 

attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

5.  The RO must schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of the Veteran's PTSD.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, taking into consideration the lay testimony presented by the Veteran and his wife at the May 2010 Board hearing.  

The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous 

panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The examiner must enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

The examiner must provide an opinion on the Veteran's ability to retain and maintain employment.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disorders preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  

All opinions provided must include an explanation of the bases for the opinion.  If a requested opinion cannot be 

made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.  

6.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be adjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


